Citation Nr: 1403184	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-19 790	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008 (excluding the periods the Veteran was assigned a temporary total evaluation under 38 C.F.R. § 4.30). 

2.  Entitlement to an extraschedular evaluation for degenerative arthritis of the right great toe for the time period from November 1, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for post-operative left shoulder chronic pain. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on a period of active duty from January 1978 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These claims were most recently before the Board in January 2013.  The procedural history was summarized in detail at that time and will not be repeated here.  For each issue as listed on the title page of this decision, the Board remanded the case for additional development and readjudication.  After completing the additional development, the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claim (as reflected in a November 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.  



FINDING OF FACT

The Veteran died in November 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 9, 2014, and during the pendency of his VA appeal, the Board received confirmation that the Veteran died on November [redacted], 2013.  See Social Security Administration (SSA) Data Printout.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


